Title: Abigail Adams to Mary Smith Cranch, 25–29 March 1792
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
philadelphia March 25th 1792
I received your kind Letter of march eleventh yesterday. I wrote to you last week which was the first time I had been permitted to use my pen, or indeed was able too, for six weeks. I have not yet been out of my chamber. the weather has been very unfavourable this Month. I was to have tried the carriage to day but the weather is against me. I am so feeble & faint, if I move that I do not think I could get down stairs without being carried. yet I grow impatient of confinement, and long to be well enough to set out on my journey. I fear I shall not have strength for it so soon as I wish, I would leave here the middle of April if I could.
you was so good as to make provision for me last year by procuring me those things which you thought necessary such as Loaf & Brown sugar Tea coffe meal &c as to Brown sugar I hope the dr will procure me a Barrel. I shall not have so many articles to provide as when I went last year in the furniture way, yet I did not arrive at a frying pan, or gridIron I think. I dont know whether I wrote the dr to procure me candles, if I did not you will speak to him
March 29th
Bad weather yet no riding out for which I am impatient. I yesterday received a Letter from mrs smith 24th she writes me that the col was better & that they expected to sail the first fair wind. I have not learnt that they are yet gone indeed my dear sister it is very hard to part with my only daughter. it has depressd my spirits very much through my sickness, but we must all have our trials, some of one kind & some of an other as to Politicks, they begin to grow pretty warm. there are Honestus in congress as well as in Boston, there are Grumblers and antifeadelist, but very few from the North. the old dominion is in a Rage, because they could not carry the point of getting more than there share of Representation in the Government all the attacks upon the Secretary of the Treasury and upon the Goverment come from that Quarter, but I think whilst the people prosper, and feel themselves happy they cannot be blown up. I most sincerely wish a stop could be put to the Rage of speculation, yet I think it is an Evil that will cure itself in Time. tis very curious, just before the News arrived of Sinclairs defeat, mr Gerry made a motion for an Equesterian Statue to be Erected to the President, agreeable to a former vote of congress— now the coin is not permitted to wear the stamp of the President because it would savor too much of Royalty. so inconsistant are Men—and the same Men— but I feel that I must close. presenting my affectionate Regards to you & yours I am most Sincerely / Your affectionate / Sister
A Adams
